Title: Enclosure: Account between Thomas Jefferson and Abigail Adams, 9 August 1786
From: Jefferson, Thomas
To: Adams, Abigail


      Mrs. Adams to Th: J.
      
     Dr.
     
      
      
      
      
      
      s
      
      
     
     
      1785.
      June 2.
      To paid Petit
      
      173.
      8
      
      
     
     
      
      Aug. 17.
      To pd mr Garvey’s bill
      
      96.
      16.
      6
      
     
     
      
      Nov.
      To cash by Colo. Smith.
      
      768.
      0.
      0
      
     
     
      1786.
      Jan. 5.
      To pd Barin for Suortout de dessert & figures &c
      
      264.
      17.
      6
      
     
     
      
      Feb.27.
      To pd for shoes for miss Adams
      
      24.
      
      
      
     
     
      
      Mar. 5.
      To pd for sundries viz.
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      
     
     
      
      
      
      
      
      
      
      
     
     
      
      
        12. aunes de dentelle
      96
      
      
      
      
     
     
      
      
        une paire de barbes
      36.
      
      
      
      
     
     
      
      
        4. aunes of cambric
      92.
      
      
      
      
     
     
      
      
        4. do.
      60
      284.
      0.
      0
      
      
     
     
      
      
      
      
      1611.
      2.
      0
      
     
     
      
      
      
      
      
      
      
      
     
     
      
      
      
      
      £
      s
      d
      
     
     
      (reckoning 24. livres at 20/sterl.)
      
      being 67.
      2.
      7
      sterl.
     
     
      
      
      
      
      
      
      
      
     
     
      Mar. April 9.
      To balance of expences of journey between mr Adams & myself
      8.
      9.
      4
      1/2
     
     
      
      
      
      
      75
      11.
      11
      1/2
     
    
   
     Cr.
     
      
      
      
      
      
      
      
      
      £
      s
      d
     
     
      1785.
      Oct. 12.
      By pd insurance on Houdon’s life
      
      
      
      
      32.
      11.
      0
     
     
      1786.
      Jan. 10.
      By damask table cloth & napkins
      
      
      
      
      7.
      0.
      0
     
     
      
      
        2. pr nut crackers
      
      
      
      
      
      
      4.
      0
     
     
      
      
      
      £
      s
      
      
      
      
      
      
     
     
      
      
        2. peices Irish linen @ 4/.
      8.
      14
      
      
      
      
      
      
     
     
      
      
        making 12. shirts
      1.
      16
      
      
      
      
      
      
     
     
      
      
        buttons, thread, silk
      
      3
      
      
      
      
      
      
     
     
      
      
        washing
      
      3.
      6
      
      
      
      
      
     
     
      
      
        a trunk
      1.
      1
      
      
      
      11.
      17.
      6
     
     
     
      
      Apr. 9.
      By pd for 9. yards of muslin @ 11/
      
      
      
      
      4.
      19.
      0
     
     
      
        12.
      By do. for 21. yds Chintz @ 5/6
      
      
      
      
      
      5.
      15.
      6
     
     
      
      
      By pd for 25. yds linen @ 4/
      £5.
      
      
      }
      for mr Short
     
     
      
      
      for making 7. shirts
      1.
      6.
      6
     
     
      
      
      
      
      
      
      
      
      6.
      6.
      6
     
     
      
      
      By pd for altering 12. shirts
      
      
      
      
      
      
      6.
      6
     
     
      
      
      Balance
      
      
      
      
      6.
      11.
      11
      1/2
     
     
      
      
      
      
      
      
      
      75.
      11.
      11
      1/2
     
    
   